This is an action for damages to plaintiff's meadow from a sewer built through it, partly above ground, inclosed within a concrete wall and partly under or through the soil. There was evidence that, after heavy rains, the culverts under the sewer did  (247) not always fully carry off the water, causing it to pond back on the meadow, to its injury. Besides, the defendant, in its answer, asked for the condemnation of a strip 40 feet wide for right of way, and assessment of its value in this action. *Page 180 
There are but two exceptions, both to the admission of evidence. The plaintiff testified to the market value of the land, and, as a basis for his opinion, testified, without objection, what had been his income from it in the value of the hay produced before the sewer was built. The defendant excepted because two other witnesses were permitted to confirm plaintiff by giving their opinion, as farmers, as to the amount of hay the meadow would probably produce. Though they had no personal knowledge of what it had actually produced, they were experienced farmers, knew this meadow well, and owned land near by. Their evidence was competent and was such as a jury would naturally desire to aid them in coming to a just conclusion. It was such information as an intending purchaser would always seek. It is true, the measure of damages is the market value of so much of the land as was taken and the deterioration of the rest by flooding. The estimate of its yield in hay, for raising which it had been used, was competent to confirm the plaintiff's estimate of its market value. The greater or less acquaintance of the witnesses with the land went to the weight to be given to their testimony, but did not render it incompetent.
The second exception is to the admission of the evidence of two witnesses, also neighboring farmers of experience, as to what the land would produce in its present condition, since the sewer was built, this being for the purpose of showing that it has now no productive capacity and hence no market value. As the land is used only for agriculture, we do not see how the defendant is hurt by the witnesses giving, as the basis of their estimate of market value, the amount of produce the (248) land will yield in its present condition. The witnesses examined the land, but had no previous acquaintance with it. They were experienced farmers, and what weight should be given to their testimony that the land could not produce crops by reason of ponding water was a matter for the jury.
The value of land is largely a matter of opinion, derived from a variety of circumstances, and, when it is agricultural land, one of the most important is the yield of crops therefrom. That is a matter upon which farmers acquainted with the land, or who have examined it, can express an opinion more or less accurately. This opinion is subject to the test of cross-examination, and the weight to be given to it is a matter for the jury. This matter has been recently fully discussed. Creighton v. WaterComrs., 143 N.C. 171; Brown v. Power Co., 140 N.C. 341.
No Error.
Cited: Little v. Lenoir, 151 N.C. 418; Whitfield v. Lumber Co.,152 N.C. 214; Williams v. Lumber Co., 154 N.C. 310. *Page 181